  Case 19-09015       Doc 26     Filed 08/16/19 Entered 08/16/19 11:18:34             Desc Main
                                   Document     Page 1 of 1

                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                      PROCEEDING MEMO AND ORDER

IN RE:                                        )
                                              )     Chapter 7
VEROBLUE FARMS USA, INC.,                     )
                                              )
        Debtor.                               )     Bankruptcy No. 18-01297
---------------------------------------------
VEROBLUE FARMS USA, INC., )
                                              )
        Plaintiff,                            )     Adversary No. 19-9015
vs.                                           )
                                              )
CASSELS BROCK &                               )
BLACKWELL LLP,                                )
        Defendant.                            )


NATURE OF PROCEEDING:

 Scheduling Conference

IT IS ORDERED THAT:

The parties filed a Rule 26(f) Report on August 15, 2019 setting forth all the deadlines the parties
agreed to in this adversary order. The discovery deadline is December 31, 2019 with the Joint
Pretrial Statement due 30 days thereafter. A status conference will be held to set a trial date after
the Joint Pretrial Statement is filed.

The Scheduling Conference set for 1:30 p.m. on August 16, 2019 is cancelled and removed from
the Court’s calendar.

                     August 16, 2019
Dated and Entered ________________________



                                               ____
                                              Thad J. Collins, Bankruptcy Judge
